Citation Nr: 9914382	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-09 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for an acquired psychiatric disorder, to include 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel
INTRODUCTION

The veteran had active service from December 1970 to December 
1973 and from March to September 1987.

Service connection for an acquired psychiatric disorder was 
denied by a December 1990 Board of Veterans' Appeals (Board), 
decision.  This appeal arises from a decision by the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO) that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for an acquired psychiatric disorder to include 
post-traumatic stress disorder (PTSD).    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  By decision dated in December 1990 the Board denied the 
appellant's claim of entitlement to service-connection for an 
acquired psychiatric disorder.  

3.  The new evidence submitted since the December 1990 Board 
denial of the claim for an acquired psychiatric disorder, to 
include PTSD is not by itself or in connection with evidence 
previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the December 1990 Board decision 
denying service connection for an acquired psychiatric 
disorder, which was the last final denial with respect to 
this issue, is not new and material; the claim is not 
reopened.  38 U.S.C.A. §§ 1110, 5107, 5108, 7104 (West 1991); 
38 C.F.R. §§ 3.303, 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence of Record Prior to the December 1990 Board Decision

At the time of the Board's December 1990 decision, the 
evidence of record consisted, of the service medical records, 
VA medical records, and a private X-ray report of November 
1989.  

Regarding the veteran's second period of active service, the 
August 1986 and March 1987 entrance examination reports are 
negative for a history or findings of a psychiatric disorder.  
An outpatient record of June 1987 was evaluated for possible 
depression.  In early July 1987, when seen at the clinic, she 
was tearful and related that her 15-year marriage had ended 
in divorce in November 1986.  She was unhappy in her current 
career.  It was determined that she was suffering from 
depression with somatic complaints.  She was referred to a 
psychiatrist.  She expressed unhappiness with having to live 
in a barracks and did not fit in with the others who were 
younger and did not meet her standards.  Following a mental 
status examination, the physician concluded that she suffered 
from situational depression and occupational problems.  A 
July 1987 narrative summary noted that the veteran was 
admitted with a history of possible drug ingestion and 
physical assault.  She had been socializing at an NCO Club 
with a male who offered to walk her back to the barracks.  He 
became sexually aggressive and attempted to remove her 
clothes.  She passed out.  When she awoke, she was partially 
clothed.  She returned to her barracks, had a terrible 
headache, for which she apparently took an overdose of 
aspirin and passed out where she was found by others. She had 
mild bruising of the maxilla, but an examination was negative 
for physical evidence of sexual assault.  On mental status 
examination, she related her previous martial problems.  Her 
mood appeared to be mildly depressed.  Psychological testing 
was also performed.  The veteran did not appear to have any 
symptoms consistent with post-traumatic stress disorder.  
Rather, she appeared to be reacting to a life circumstance 
problem in the manner consistent with her baseline 
personality style.  The testing was supportive of the 
clinical impression that personality disorder dynamics 
appeared to be playing a primary role in the veteran's 
current presentation.  There was no evidence to support a 
major affective disorder during the veteran's 
hospitalization.  The Axis I diagnosis was life circumstance 
problem.  Under Axis II the diagnosis was mixed personality 
disorder with passive aggressive personality disorder, 
dependent and obsessive-compulsive features.  

In August 1987, the veteran received a second hospitalization 
for a suspicious drug overdose.  The diagnoses included 
unknown drug overdose and mixed personality disorder with 
passive aggressive personality disorder, dependent and 
obsessive compulsive features, severe.  

The veteran was separated from service for a personality 
disorder in September 1987.

During a February 1988 VA neuropsychiatric examination, the 
veteran complained of headaches since 1987.  She described an 
assault and attempted rape in 1987.  On examination she was 
relevant, logical and coherent.  Her mood was depressed with 
dejected affect.  No psychotic thought content or major 
cognitive deficits were noted.  The diagnoses were 
cephalalgia, associated with hydrocephalus, by history and 
dysthymic reaction, according to history, secondary to an 
assault.  

During the veteran's personal hearing in September 1988, she 
testified that she was experiencing headaches due to her mild 
hydrocephalus.  She stated that she enlisted in the Navy and 
was more or less promised journalism, but was put in a 
cryptography class.  The headaches started and she dropped 
it.  She felt that the switch to cryptography started a lot 
of the problem.  She testified that someone gave her a drink 
with something in it during service.  

VA medical records dated from May to July 1988 are negative 
regarding the etiology of a psychiatric disorder.  

Following an October 1989 VA psychiatric examination, the 
diagnosis was personality disorder, not otherwise specified, 
by history only, none found.  No primary neurological or 
psychiatric disease found.  

Service connection for an acquired psychiatric disorder was 
denied by a Board decision dated in December 1990.

Evidence Received Following the December 1990 Board Decision

In a 1990 decision, the Board stated that the veteran had a 
personality disorder, which is developmental in nature.  To 
reopen her claim for service connection, therefore, the 
veteran need only submit new and material evidence which 
would show either that the acquired psychiatric disorder had 
an onset in service or that it had worsened in service.  

Evidence obtained since the December 1990 Board decision 
consists of the veteran's service administrative records, VA 
and private treatment records dated from 1988 to 1991 for 
treatment of physical conditions unrelated to this claim. 

During an April 1997 VA psychiatric examination, the veteran 
related the during her second period of service, she wanted a 
journalism assignment, but was told to take cryptology or to 
ship out with the fleet.  She dropped out of the school and 
was assigned to supply, where she was unhappy.  She described 
to the examiner the alleged sexual assault that occurred 
during service, and the ensuing hospitalizations.  On 
examination, her psychomotor behavior was normal. No 
psychotic processes or generalized anxiety were noted.  She 
denied any present thoughts or intents of suicide or 
homicide.  She did not express any problems with anger or 
resentment.  She did not appear to be in any distress.  She 
said her recent and remote memories were okay, as was her 
concentration.  No major cognitive deficits were noted.  A 
Trauma Symptom Inventory produced a valid profile.  The 
veteran admitted some intrusive thoughts but the overall 
profile was not strongly suggestive of post-traumatic stress 
disorder (PTSD).  The assessment was that the veteran did not 
appear to have symptoms consistent with the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) criteria for 
diagnosis of PTSD.  The psychological testing and the 
examination were not strongly suggestive of PTSD.  There was 
no evidence of hypervigilance and she minimized her sleep 
difficulties.  She did not describe persistent avoidance of 
stimuli associated with trauma.  The presence of dependent 
personality traits was suggested but the findings were not 
sufficient to make a formal diagnosis.  She continued to 
appear to be reacting to her life circumstances rather well 
but in a manner consistent with her baseline personality 
style which was suggested in earlier, but not the current 
psychological testing.  No evidence of a major affective 
disorder or a formal thought disorder was present.  

By rating decision dated in May 1997, the RO found that new 
and material evidence sufficient to reopen the claim for 
service connection for a psychiatric disorder, to include 
PTSD had not been submitted.  

A May 1998 VA examination report concerning the veteran's 
headaches was negative for complaints, symptoms or findings 
regarding a psychiatric disorder.  

Analysis

In cases where there are claims which have been previously 
denied and which have become final, new and material evidence 
must be submitted to reopen the claims.  38 U.S.C.A. § 5108 
(West 1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156.  The 
purpose of this regulation "was not to require the veteran to 
demonstrate the new evidence would change the outcome of the 
claim; rather, it emphasizes the importance of a complete 
record for evaluation of a veteran's claim."  See Hodge v. 
West, 155 F.3d 1356 (1998).

The issue of whether the evidence submitted is new and 
material is a question of law and its credibility must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, this presumption of credibility is not unlimited; 
Justus does not require VA to consider patently incredible 
evidence to be true.  Duran v. Brown, 7 Vet. App. 216 (1994).

In this case, none of the evidence submitted since the 
December 1990 Board denial is new and material.  The 
postservice medical records pertaining to the veteran's 
physical conditions are not material as they concern 
conditions unrelated to a possible acquired psychiatric 
disorder.  The April 1997 VA psychiatric examination report 
does not contain a diagnosis of PTSD or any other acquired 
psychiatric condition, but does include a diagnosis of a 
personality disorder, a developmental condition for which 
service connection may not be granted.  This agrees with the 
medical assessments made prior to the December 1990 Board 
decision.  

Therefore, when considered with all the evidence of record, 
none of the new evidence must be considered to fairly decide 
the claim.  Without any new and material evidence, the Board 
finds that the December 1990 Board decision was final and the 
appeal as to this issue must be denied.  38 U.S.C.A. §§ 5108, 
7104; 38 C.F.R. §§ 3.156, 20.1100, and Hodge.


ORDER

New and material evidence has not been submitted to reopen a 
claim for service-connection for an acquired psychiatric 
disorder, thus, the claim is not reopened. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

